DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 5, 8 and 10-13 are cancelled. Claims 1 and 14 are amended, wherein claim 1 is an independent claim. Claims 1-4, 6, 7, 9 and 14-18 are currently examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6, 7, 9, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuji Kazuo (JP 58161995 A, machine translation, “Kazuo”) in view of Frushour (US 5236674 A, “Frushour”), Tuft et al (US 4034066 A, “Tuft”), Strong (US 3407445 A, “Strong”) and D'Evelyn et al (US 20040134415 A1, “D'Evelyn”).
Regarding claim 1, Kazuo (entire document) teaches a method of growing a diamond, comprising preparing a high-pressure high-temperature vertically oriented reaction cell (chamber) for growing the diamond (figs 1-3, abstract, 0001 and 0003); disposing a diamond seed 1 in contact below a protective layer 7 (fig 3, abstract, 0001 and 0003), both being disposed inside the high-pressure high-temperature vertically orientated reaction cell (figs 1-3, abstract, 0001 and 0003); disposing a metal 2 (catalyst) above the protective layer 7 (fig 3, abstract, 0001 and 0003), where an entire bottom surface of the catalyst 2 is only in contact with a top surface of the protective layer 7 (fig 3, abstract, 0001 and 0003); disposing a carbon source 3 above the catalyst 2 (fig 3, abstract, 0001 and 0003); applying pressure to the high-pressure high-temperature reaction chamber (cell) (abstract and claim 1), wherein heating of the reaction chamber (reaction cell) results in a temperature difference or gradient in the reaction chamber/cell  (abstract, 0001 and claim 1) where the carbon source is positioned at a higher (maximum) temperature portion and the diamond seed is positioned at a lower (minimum) temperature portion for growing the diamond on the seed crystal (abstract, 0001 and claim 1), meeting the limitations of “heating of the reaction cell results in a temperature gradient in the reaction cell where a maximum temperature is maintained at the carbon source and a minimum temperature is maintained at the diamond seed”.
Kazuo teaches the high-pressure as addressed above, but does not explicitly teach the pressure maintaining an isostatic pressure. However Frushour (entire document) teaches a process of producing diamond, wherein a uniform distribution of pressure is required for the growth of the diamond (col 4 lines 42 to 46). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo per teaching of Frushour in order to provide controllable nucleation during the diamond manufacturing process (Frushour, col 4 lines 42 to 46). Kazuo/Frushour further teaches heating the reaction cell (chamber) to certain temperature and the temperature having the temperature gradient, wherein the catalyst forms a solvent metal 2 (a catalyst solvent material) at the temperature gradient, the carbon source dissolves and saturates the solvent catalyst (molten catalyst) (Kazuo 0001, 0003 and claim 1), the reaction cell/chamber is under stable high temperature and the catalyst metal is as a solvent for carbon source 3 (Kazuo 0001), and the molten catalyst 2 being separated from the diamond seed 1 by the protection layer 7 (Kazuo fig 3), meeting the limitations of “heat the reaction cell to a first temperature so that the catalyst is molten, and carbon from the carbon source dissolves in the molten catalyst, separated from the diamond seed by the protective layer.”
Kazuo/Frushour teaches the reaction cell maintaining pressure and carbon from the carbon source dissolves in the metal solvent/molten as addressed above, but remains silent that the pressure ranges from 5.5 to 6.6 GPa and the carbon saturates the molten or partially molten catalyst. However it is a known practice that that the pressure is from 5.5 to 5.7 GPa, catalyst solvent metal is saturated with carbon for growing diamond, and the growth time being from 22 hours to 160 hours, as taught by Tuft (abstract, col 2 lines 10-52; col 8 lines 61-64; examples 1-6). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo/ Frushour per teaching of Tuft in order to provide suitable conditions for producing large diamond with high quality (Tuft col 2 lines 10-16).
Kazuo/Frushour/Tuft does not explicitly teach a first temperature between 1150 and 1200°C and the second temperature from 1300 to 1400 °C. However Strong (entire document) discloses a process for preparing diamond, wherein a two-step heating process is employed, the first heating temperature is 1100 °C to 1200 °C, and the temperature is increased to 1350 °C (examples 1 and 2, col 6 lines 72-75; col 7 lines 1-60). Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo/Frushour/Tuft with the temperatures of Strong in order to get temperature and pressure stabilization (Strong, col 7, line 20-25). Moreover “[W]here the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1995) MPEP 2144.05 II (A).
Kazuo/Frushour/Tuft/Strong teaches the first temperature and the second temperature, but remains silent to increasing power in a first instance to heat the reaction cell to a first temperature, maintaining the power at a constant level for a first duration of time, increasing power in a second instance to heat the reaction cell from the first temperature to a second temperature, and maintaining the power at a constant level for a second duration of time. However D'Evelyn (entire document) teaches a method for growing crystals comprising diamond, wherein a power system is used for controlling the temperature profile or temperature gradient of the crystal growth apparatus in order to produce a desired temperature for example a temperature profile comprising a first temperature increasing period, a first temperature holding period, a second temperature increasing period and a second temperature holding period for the crystal growth (D'Evelyn 0035, 0039, 0045, 0047-0051, 0055, claims 1, 14 and 25); and it is also conventionally known that the temperature increases as an increasing power applied to the growth apparatus (D'Evelyn 0006); based on the factual teachings or description of D'Evelyn as just addressed, it would have been obvious to one of ordinary skill in the art at the time of invention that the temperature of the growth apparatus is directly correlated with the applied power, e.g., when increasing the temperature, the heater power would be increased, and when maintaining a constant temperature, the heater power would be maintained substantially constant. Although D'Evelyn might not explicitly or directly describe increasing power in a first instance, maintaining the power at a constant level, increasing power in a second instance and maintaining the power at a constant level, this limitation would still be reasonably expected in D'Evelyn when performing the preprocess of increasing the temperature to the first temperature, maintaining the first temperature, increasing the first temperature to a second temperature and maintaining the second temperature in order to increase or maintain the desired temperature or temperature profile for crystal growth. Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo/Frushour/Tuft/Strong and controlled the power per teaching of D'Evelyn, in order to provide a suitable and controllable temperature profile and allow the growth system to reach equilibrium without undesired nucleation or crystal growth and improve the crystal growth (D'Evelyn 0009, 0056-0059, 0072 and 0074-0076).
Regarding claims 2 and 3, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches that the molten catalyst reaches a thermal equilibrium state and the catalyst is saturated with carbon after the first duration of time ends (Tuft abstract, col 13 lines 26-28, claims 10, 12 and 21; Frushour claim 10; D’Evelyn 0058-0059, 0072).
Regarding claim 6, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches the second duration time exceeds the first duration time (D'Evelyn fig 15). 
Regarding claim 7, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches that the protective layer comprise copper foil (Kazuo 0001).
Regarding claim 9, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches that a carbon nutrient layer 44 comprising graphite above the layer 41 (Tuft figs 4-9 col 5 line to col 6 line 57).
Regarding claim 14, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches the first duration as addressed above, but does not explicitly teach the first duration being about two hours. However “[W]here the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1995) MPEP 2144.05 II (A).
Regarding claim 16, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches all of the limitations, including that the temperature is controlled at a rate between about 1 °C/hr to 1000°C/hr (about 0.02 to 17 degree per minute) to reach the growth temperature (D’Evelyn 0058), meeting the instantly claimed limitation. Moreover “[W]here the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1995) MPEP 2144.05 II (A).
Regarding claim 17, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches a similar process of growing diamond to the instantly claimed, including heating of the reaction cell to the first temperature and controlling increased heating to the second temperature allows the carbon in the molten catalyst to grow on the diamond seed, as addressed in claim 1 above. Therefore reducing spontaneous new diamond nucleation from about 28% to about 3% is reasonably expected because a similar process/method is expected to produce similar results/effects.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo/Frushour/Tuft/Strong/D'Evelyn as applied to claim 1 above, and further in view of Sung (US 7371280 B2, “Sung”) and as evidenced by Takei et al (US 20100059892 A1, “Takei”).
Regarding claim 4, Kazuo/Frushour/Tuft/Strong/D'Evelyn remains silent to the first temperature is between a melting point of the catalyst and a melting point of the protective layer. However Sung (entire document) teaches a process of producing diamond, wherein a catalyst includes Ni, the partition layer (protective layer) includes platinum (Sung, col 8 lines 15 to 16 and col 9 lines 37 to 60), and the heating temperature can be from about 1000 °C to about 1600 °C (Sung, col 19 lines 49 to 50). Furthermore the evidenced Takei teaches the Ni melting point of 1450 °C and the platinum melting point of 1770 °C. Thus it would have been obvious at the time of the invention that one of ordinary skill in the art would have been modified the teaching of Kazuo/Frushour/Tuft/Strong/D'Evelyn per teachings of Sung in order to grow large diamond crystal with improved quality (Sung abstract and col 2 lines 49-57). 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo/Frushour/Tuft/Strong/D'Evelyn as applied to claim 1 above, and further in view of Giardini et al (THE AMERICAN MINERALOGIST, VOL. 47, NOVEMBER-DECEMBER, 1962, pages 1393-1421, “Giardini”).
Regarding claim 15, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches that the catalyst is metal comprising nickel or Ni-based alloy and a carbon solution is formed with the metal/alloy catalyst (Kazuo 0001; Tuft col 7 lines 1-9 and col 8 lines 51 to 53), reading on an amount of Nickel and an amount of carbon in the solution. Although Kazuo/Frushour/Tuft/Strong/D'Evelyn remains silent to the catalyst comprising of 90% Ni and a corresponding carbon solution of about 2-9% by weight of the catalyst as instantly recited in claim 15, it has been held that “[W]here the general conditions of the claim are disclosed in the prior art it is not inventive to discover the optimum of workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1995) MPEP 2144.05 II (A). Furthermore Giardini (entire document) teaches a method of diamond synthesis, wherein the reactants solution comprises nickel and carbon, and the amount of nickel and carbon in the crystallization solution influences the pattern of diamond growth as well as resultant habits for example precipitation and nucleation (pages 1410-1413), e.g., the amount of nickel and carbon in the growth solution is a result effective variable. Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified/optimized the amount of the catalyst comprising nickel and the amount of corresponding carbon in the growth solution of Kazuo/Frushour/Tuft/ Strong/ D'Evelyn, as motivated by Giardini, and obtained various amounts of nickel and carbon including the instantly claimed the catalyst comprising 90% Ni and a corresponding carbon solution of about 2-9% by weight of the catalyst, in order to improve the quality of the grown diamond, by conducting routine experimentation of a result effective variable. MPEP 2144.05 (II) (A-B). The obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazuo/Frushour/Tuft/Strong/D'Evelyn as applied to claim 1 above, and further in view of Chodelka et al (US 20060288927 A1, “Chodelka”).
Regarding claim 18, Kazuo/Frushour/Tuft/Strong/D'Evelyn teaches that ammonia can be vented from the capsule (reaction cell) before opening the capsule (D'Evelyn 0073), meeting the limitation of gases being removed from the interior of the reaction cell or capsule; Kazuo/Frushour/Tuft/Strong/D'Evelyn does not explicitly teach a two way manifold for removing the gases. However it is noted that the claimed invention calls for process claims, wherein the steps of the process are met by the applied prior art, and the structural limitations of the apparatus do not present a manipulative difference between the claimed process steps and the prior art process.  Therefore, the recitation of specific structural limitations of the apparatus for performing such steps does not serve to further limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). Furthermore, Chodelka teaches a method for producing diamond, wherein a growth chamber (reaction cell) includes a two-way manifold, allowing to either introduce into the growth chamber or draw/remove gases from the growth chamber (0061). Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Kazuo/Frushour/Tuft/Strong/D'Evelyn per teachings of Chodelka in order to provide suitable structure for drawing gases from the reaction cell or introducing gases into the reaction cell (Chodelka 0061).
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that “none of the cited references teaches or discloses Applicants’ Claim 1 which now recites “applying pressure to the high-pressure high-temperature reaction cell so that an interior of the reaction cell maintains an isostatic pressure ranging from 5.5 to 6.5 GPa; increasing power in a first instance to heat the reaction cell to a first temperature ranging from 1150° C to 1200° C so that the catalyst is molten or partially molten; increasing power in a second instance to heat the reaction cell from the first temperature to a second temperature ranging from 1300° C to 1400°C to melt the protective layer; maintaining the power at a constant level for a second duration of time ranging from 90 hours to 120 hours, thereby allowing the diamond seed to grow vertically into the molten catalyst...” (Emphasis added)” have been fully considered, but not found persuasive. As addressed above, the cited references explicitly teach a uniform distribution of pressure is required for the growth of the diamond (Frushour col 4 lines 42 to 46), the pressure is from 5.5 to 5.7 GPa (Tuft col 8 lines 61-64), a two-step heating process is employed, the first heating temperature is 1100 °C to 1200 °C, and the temperature is increased to 1350 °C (Strong examples 1 and 2, col 6 lines 72-75; col 7 lines 1-60), and the growth time (second duration) is from 22 hours to 160 hours (Tuft, claim 10 examples 1-6). Detailed discussion about obviousness to combine the references has been provided in the art rejection above. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02. Also, the court has also held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see MPEP 2144.05 II.
Applicant’s arguments with respect to the reference D’Evelyn have been fully considered, but not found persuasive, because other references have taught the applicant’s arguments as addressed above. D’Evelyn is cited merely for providing evidence that it is a known practice to control the power for growing crystals including diamond. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714